Title: From Benjamin Franklin to William Strahan, 14 June 1762
From: Franklin, Benjamin
To: Strahan, William


Saturday, June 14, [1762?]
Mr. Franklin’s Compliments to Mr. Strahan, and out of pure Kindness to him offers him an Opportunity of exercising his Benevolence as a Man and his Charity as a Christian. One Spencer, formerly a Merchant of Figure and Credit in North America, being by various Misfortunes reduced to Poverty, is here in great Distress, and would be made happy by any Employment that would only enable him to Eat, which he looks as if he had not done for some Time. He is well acquainted with Accompts, and writes a very fair Hand, as Mr. S. may see by the enclosed Letter. His Expectations that brought him over, which are touched on in that Letter, are at an End. He is a very honest Man, but too much dispirited to put himself forward. Cannot some Smouting, in the writing way, be got for him? or come [some?] little Clerkship? which he would execute very faithfully. He is at Mr. Cooper’s, at the Hat and Feather, Snow Hill. Mr. F. has done what he could to serve him (to little purpose indeed) and now leaves him as a Legacy to good Mr. Strahan.
